PER CURIAM:
Raphael Mendez appeals a district court order and judgment denying his petition for writ of habeas corpus filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and the district court’s order and affirm for the reasons stated by the district court. See Mendez v. United States, CA-04-90 (E.D.N.C. Jan. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED